Atkinson, J.
Where a defendant was adjudged in contempt for failure to pay temporary alimony and attorney’s fees, to which order no exception was taken; and where he was set at liberty until further order of the court, as a result of having been put into involuntary bankruptcy; and where contempt proceedings were again filed against him, to which he answered under oath, alleging inability to pay alimony, and contending that the original order was improvidently granted and should be modified, the trial judge was authorized to find that no bona, fide attempt had been made to comply with the order of the court, and to adjudge the defendant in contempt. Duke v. Duke, 157 Ga. 899 (122 S. E. 685); Andrews v. Andrews, 169 Ga. 97 (149 S. E. 870).

Judgment affirmed.


All the Justices concur.

Harris & McMaster, for plaintiff in error.
J. D. Godfrey, contra.